DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method and apparatus for an eco friendly vehicle having a controller and oil pump that estimates a temperature of an oil pump unit to operate an electric oil pump to supply a hydraulic pressure to a transmission, based on the required hydraulic pressure and driving status information; and adjusting an output torque based on the estimated temperature and the remaining structure and steps of claims 1 and 9.
The closest prior art is Japanese Patent No. JP2010195313 to Hisamatsu which teaches that the temperature of the motors is estimated and the oil pump temperature is measured, non estimated, and then the oil pumps are controlled based on the temp of the estimated motor temperatures not the requested output torque.  However, this reference lacks a teaching that the oil pump temperature, not the fluid temperature is estimated and based on this parameter the output torque is modified.  One having ordinary skill in the art before the effective filing date of the subject invention would not come up with the invention in the claims as recited without using impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0048997 to Harada teaches estimating the temperature of a motor of an oil pump, but does not teaches modifying the output torque of a driver request.
Japanese Patent No. JP2018076847 to Aoki teaches estimating the oil temperature not the actual pump temperature.
Korean Patent No. KR20170108207 to Lee et al. teaches a transmission with a mechanical and electric oil pump in a transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655